Citation Nr: 0725911	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  06-04 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder.

2. Entitlement to service connection for peripheral 
neuropathy in the right upper extremity.

3. Entitlement to service connection for peripheral 
neuropathy in the lower extremities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1968 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in February 2005 and September 
2005 of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

In May 2007, the veteran appeared at a hearing before the 
undersigned.  

Also in May 2007, the veteran withdrew in writing his 
application to reopen the claim of service connection for a 
panic disorder including agoraphobia.  

The claim of service connection for post-traumatic disorder 
and peripheral neuropathy in the right upper extremity and in 
the lower extremities is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence received since a rating decision in September 2002 
by the RO, denying service connection for post-traumatic 
stress disorder, is new and material as it relates to an 
unestablished fact necessary to substantiate the claim.




CONCLUSION OF LAW

The claim of service connection for post-traumatic stress 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

As for the VCAA, because the application to reopen the claim 
of service connection is granted, further discussion of the 
VCAA is not warranted.


REASONS AND BASES FOR FINDING AND CONCLUSION

Claim to Reopen


In a rating decision in September 2002, the RO denied service 
connection for post-traumatic stress disorder because the 
veteran had not submitted any information capable of being 
verified regarding his in-service stressors.  After the 
veteran was notified of the adverse determination and of his 
procedural and appellate rights, he did not perfect an appeal 
to the rating decision and by operation of law the rating 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) 
(2006). 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  

The additional evidence associated with the claims folders 
since the September 2002 rating decision includes information 
about the in-stressors not previously submitted.  

In May 2003 and September 2005, the veteran stated that his 
stressors including having friends die while in the Republic 
of Vietnam, whom he identified by name. Thereafter, in 
November 2005, it was established that the names identified 
by the veteran were names of soldiers who had died in 
Vietnam. 

As the additional evidence relates to an in-service stressor, 
which was not previously established, evidence is both new 
and material as defined by regulation, 38 C.F.R. § 3.156(a), 
and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a). 


ORDER

The claim of service connection for post-traumatic stress 
disorder is reopened, and to this extent only the appeal is 
granted.




REMAND

On the claim of service connection for post-traumatic stress 
and the claims of service connection for peripheral 
neuropathy of the right upper extremity and the lower 
extremities, further evidentiary development is needed. 

Accordingly, the claims are REMANDED for the following 
action:

1. Request from the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
to search the unit history and lessons 
learned for the Nha Trang Signal 
Battalion and the USASTRATCOM Signal 
Company Nha Trang and Phu Lam from 
December 1969 to January 1971 for 
evidence that the unit was in the 
vicinity of Binh Duong in December 1969, 
of Tay Ninh in March 1970 or of Khanh Hoa 
in January 1971. 

Also ask JSRRC to verify the 
circumstances of the non-hostile death of 
Steven James Olcott of the 1st Signal 
Brigade on January 27, 1971 in Khanh Hhoa 
province. 

2. If the additional evidence verifies 
any in-service stressor, schedule the 
veteran for a VA psychiatric examination 
to determine whether the veteran has 
post-traumatic stress disorder related to 
the verified in-service stressor.  If 
post-traumatic stressor disorder is 
diagnosed the examiner is asked comment 
on sufficiency of the in-service 
stressor, if it is shown that the veteran 
was not a witness to the deaths of his 
friends. 

3. Obtain the records of the AHEC Family 
Practice Clinic, 223 E. Jackson, 
Jonesboro, Arkansas. 

4. After the above development has been 
completed, readjudicate the claims.  If 
any determination remains adverse, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


